Title: To John Adams from Nathaniel Hazard, 16 April 1792
From: Hazard, Nathaniel
To: Adams, John



Sir
Newyork 16th. April 1792—

I was duly honored with your Favor of 10th. March, & delayed acknowledging its Receit, fearing, I might be considered, as too prompt, & intrusive for a recent Introduction & Acquaintance.
Early in this last Summer, I was assured; that the Author of “the Defence of the american Constitutions” would be closely attacked in the Fall.  My Informant, was an intimate Friend of the Printer’s, whose Press it afterwards appeared was to be dedicated to the democratic Side, as a Ballance, to Fenno’s Aristocratic one.  The democratic Paper commenced its Operations in the Fall, but, with a Moderation, which I did not expect.  “The Recluse Man,” called out “Peter Pendulum” which was an Anticipation; by it, the Attack was unexpectedly carried into the Enemy’s Country Territories, with an Impression, which I believe, was disheartening, & made a Truce desireable, instead of a contemplated, offensive Excursion.
I have read the Notes on Virginia with Pleasure; after which, I read little more than the Introduction “to the Defence”, on which, I gave to an intimate Friend, my impartial Opinion, as to the literary Merits of both, long before I ever expected to be honored with the Acquaintance of either Writer.  I believe the former to be a Scholar; but the Science of Government, which requires a thorough Knowledge of the human Head and human Heart, is not attainable by the most laborious Study.
He who beleives the People of America, are a People sui Generis, as to private, or political Virtue, must be very young indeed.  Almost every faithful Whig, must have felt the contrary, in whatever Station placed, whether public, or private.  I endured a seven Years Exile, & sacrificed not only an acquired Competence, but the Patrimony of my Ancestors, to a zealous Belief, in the Resources, and Faith of my Country.
I esteem “The Defence” as a most valuable Epitome, of political & ethical Knowledge, which explains satisfactorily to me, the true Causes of many Facts, I have noted in my Walk thro’ Life, which appeared to me difficult to account for. The Neglect shewn to literary Men in Republics, as mentioned in the Introduction, struck me very forcibly.  Half a dozen able Pens, in a Country; are capable of causing a Revolution in public Opinion.  In 1785 Mr. Trumbull, with three or four Associates, effected it in Connecticut:  In 1786 I proposed to him to establish a Society of literary Masons, throughout the Continent, who should combine to build the Temple of Science & Virtue.  But it was thought too hazardous an Undertaking; that all the little Rogues, and great Block Heads in America would take the Alarm, and combine together.  In the same Year, Two in this State, who have recently been honored with your Notice, were almost the only Writers, who were angrily charged by a leading Antifederalist, as having been instrumental in “blackguarding the State into the Impost”. The very Words; of the disappointed State Impost Man.
I observed with much Pleasure in “The Defence,” the Error of Mankind imputed to the Head, and not to the Heart.  Authorities to support our supposed, peculiar Opinions, are very grateful.  I admire Sterne’s Philanthropy, as much as his Wit—He observed most benevolently “There is a Fund of Cullability in the human Heart”. A Discoverer of “Political Heresies” spoke so warmly and feelingly of Sterne, when I was in Philadelphia; that I told Mr. Trumbull, I would agree to spare farther Effusions, if a peaceable Line of Conduct was adhered to.
I do not recollect any Positions of the Author of “The Defence,” which I dissent from, having Reference to the Time when he wrote, & his instant Views.  I think however, there is Room, for honest Men, to mistake and misapply his Doctrines.  I believe the Constitution of the United States was meant by many of the Federalists, to be nearly analogous, to that of this State, that an aristocratic Strong Hold of the State Sovereignties in the Senate, was  meant & stipulated.  With Burke, I respect “the Compact”, both from Motives of Peace & Policy. I think his last Publication the “Appeal from the new Whigs to the old ones” contains much sound Doctrine, & deep Knowledge of Men and Things.  When the People of this Country, feel it advantageous, to give more Tone to the Executive, and less to the Senate, it would perhaps better arise from the same impressive Conviction, as induced us calmly to emerge from a State of deprecable Anarchy, to a firm well toned Government, which I ever admired & advocated.
I inclose an Extract from Burke’s last Pamphlet Page 22 which struck me forcibly on Reading, as very analogous to the Time and Circumstances of America, & explanatory of the Feelings and Views of the Author of “the Defence” when he dwelt with such imputed partial Stress, or mixed Monarchy.
The rapid Succession of calamitous Events, caused by overtrading in the Funds, has produced such a Concussion as this Country never before witnessed.  How far it will extend, or what will be the Effect of this wide spreading Ruin, it is impossible to divine.  The Secretary of the Treasury, may lay his Account for many holiday political Hosanna’s, turned into “Crucify”.  It is the Lot of Man.  Great and good Men of this Day and Country, have been unmeritedly his Precursors in this thorny Path of Trial.  His Enemies and those of the Government, say that Government should have checked the Spirit of Speculation, when it transcended the real Value of the Funds—or Stocks;—there is an Appearance of Weight in this Objection, which I wish could easily be removed. To the Assumption of the States Debts  I have always been a Friend, and esteem the National Bank, a national Benefit.
I have the Honor to be with Sentiments of the highest Esteem, and profound Respect., /  Sir /  Your most obedient & very humble Servant

Nathl. Hazard